CHERRY, J.
Tbe foregoing cases were all argued and submitted with the case of George Robbins v. S. M. Duggins, which has just been decided and which is reported in 61 Utah, 542, 216 Pac. 232.
The material issues and facts in all'the cases are'similar, and differ only in the tracts of land involved and the persons interested as defendants.
For the reasons given in Robbins v. Duggins, supra, the judgment in each of the above-entitled cases is affirmed, with costs.
WEBER, C. J., and GIDEON, THURMAN, and FRICK, JJ., concur.